ICJ_116_ArmedActivities_COD_UGA_2000-07-01_ORD_01_NA_02_FR.txt. 134

DÉCLARATION DE M. KOROMA
[Traduction]

Par cette ordonnance, la Cour, sur la base des informations dont elle
disposait, a reconnu et tenu pour acquis que, depuis la récente ouverture
des hostilités a Kisangani représentant une rupture grave de la paix, la
population civile congolaise a subi des dommages et des préjudices irré-
parables: des centaines de personnes ont été tuées et des milliers blessées :
que des biens nationaux, y compris des monuments, ont également été
détruits: que, pour ces raisons, à moins que des mesures ne soient prises
de toute urgence pour les sauvegarder, les droits de la population congo-
laise et des vies humaines pourraient être encore mis en péril. I ne fait
donc aucun doute que cette question revêt un caractère d'urgence et
d'exceptionnelle gravité. Dans l'affaire relative au Personnel diploma-
tique et consulaire des Etats-Unis à Téhéran (Etats-Unis d'Amérique
c. fran} (mesures conservatoires, ordonnance du 15 décembre 1979, CLI.
Recueil 1979, p. 20. par. 42) et celle de la Frontière terrestre et maritime
entre le Cameroun et le Nigéria (Cameroun c. Nigéria) (mesures conser-
vatoires, ordonnance du 15 mars 1996, C.LJ. Recueil 1996 (A), p. 23,
par. 42), la Cour a estimé que la mort et les dommages corporels causés
à des personnes devaient être considérés comme des préjudices irrépa-
rables. En l'espèce, la Cour a pris une décision dans le même sens. Les
critères juridiques permettant de rendre cette ordonnance ont donc tous
été réunis.

Tout en reconnaissant dans son ordonnance que la résolution 1304
(2000) du Conseil de sécurité, du 16 juin 2000, appelle routes les Parties à
cesser les hostilités, la Cour en tant que cour de justice et compte tenu de
sa position d’organe judiciaire principal des Nations Unies, a apprécié les
questions sous langle juridique et a rendu son ordonnance conformé-
ment aux normes judiciaires. C’est pourquoi cette ordonnance doit étre
considérée au regard de l'article 59 du Statut de la Cour et de l’article 94
de la Charte des Nations Unies. Elle enjoint aux deux Parties de prendre
toutes les mesures nécessaires pour respecter les droits fondamentaux de
(homme ainsi que les dispositions applicables du droit humanitaire et
pour empêcher que les forces armées ou d’autres groupes placés sous leur
autorité ou leur contrôle n’accomplissent des actes qui risqueraient de
porter atteinte aux droits de l’autre Partie au regard de tout arrêt que la
Cour pourrait rendre en l'affaire, ou qui risqueraient d’aggraver ou
d'étendre le différend.

Ainsi l'ordonnance, qui vise à préserver la paix, de même que les droits
des Parties. doit être considérée comme faisant partie intégrante du pro-
cessus de règlement judiciaire du différend. Elle revêt donc une significa-
tion particulière pour les Parties. qui devraient s'abstenir de tout acte

27
ACTIVITÉS ARMÉES (DÉCL. KOROMA) 135
susceptible d’aggraver ou d'étendre le différend, empêchant par là même
que des préjudices supplémentaires ne soient infligés à la population dans
la zone de conflit.

L’ordonnance ne préjuge en rien les faits ou le fond de l'affaire.

(Signé) Abdul G. KOROMA.

28

 
